Third District Court of Appeal
                               State of Florida

                      Opinion filed November 17, 2021.
       Not final until disposition of timely filed motion for rehearing.

                            ________________

                             No. 3D21-752
                         Lower Tribunal No. 20-62
                           ________________


                            S.Z., a Juvenile,
                                  Appellant,

                                     vs.

                          The State of Florida,
                                  Appellee.



     An Appeal from the Circuit Court for Miami-Dade County, Dawn
Denaro, Judge.

      Carlos J. Martinez, Public Defender, and Shannon Hemmendinger,
Assistant Public Defender, for appellant.

      Ashley Moody, Attorney General, and Brian H. Zack, Assistant
Attorney General, for appellee.


Before FERNANDEZ, C.J., and EMAS, and BOKOR, JJ.

     PER CURIAM.
      Affirmed. Jacobs v. State, 396 So. 2d 713, 716 (Fla. 1981) (“One who

participates with another in a common criminal scheme is guilty of all crimes

committed in furtherance of that scheme regardless of whether he or she

physically participates in that crime.”).




                                        2